 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        ROSS ALLEN PLUMB,
                                                                CASE NO. 3:19-CV-05199-BHS-
11                                  Plaintiff,                  JRC
12                  v.                                          ORDER DIRECTING
                                                                DEFENDANTS TO FILE
13        PETERSON, et al.,                                     ADDRESS UNDER SEAL
14                                  Defendants.

15
            On April 17, 2019 the Court directed service of plaintiff’s complaint. Dkt. 8. Waivers of
16
     service were due May 28, 2019. See docket entry dated April 17, 2019. To date, defendant Silbee
17
     has not returned a waiver of service. See Dkt. Defense counsel has not appeared on behalf of
18
     defendant Silbee. See Dkt. In his complaint, plaintiff’s handwriting is not entirely clear, but it
19
     appears defendant’s name is spelled “Silbee”, and plaintiff alleges that defendant Silbee is a
20
     corrections officer. Dkt. 7 at 2-3.
21
            The court has no jurisdiction over defendant Silbee until he or she has been properly
22
     served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc.,
23
     840 F.2d 685, 688 (9th Cir. 1988). Under Rule 4(c)(2), the Court may order that personal service
24


     -1
 1 be made by a United States marshal. However, in this district, the marshals do not attempt

 2 personal service upon a defendant unless mail service is unavailing. See Local Rule 4(c).

 3          If defendants are in possession of the last known business or residential address of

 4 defendant Silbee, defendants are ordered to submit such address(es) to the Court under seal on

 5 or before July 10, 2019. so that the Clerk may attempt to effect service. This solution alleviates

 6 two concerns involving prisoner litigation: (1) the security risks inherent in providing prisoners

 7 with addresses of people formerly employed by the state; and (2) reducing the problems

 8 prisoners sometimes encounter when they are attempting to access information through the

 9 government. Sellers v. United States, 902 F.2d 598, 602-603 (7th Cir. 1990). Defendant Silbee

10 may also satisfy this order by filing a waiver and by having counsel enter a notice of appearance

11 on his or her behalf. All service documents with said address(es) shall also be filed under seal.

12          Dated this 6th day of June, 2019.

13

14
                                                         A
                                                         J. Richard Creatura
                                                         United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

     ORDER DIRECTING DEFENDANTS TO FILE
     ADDRESS UNDER SEAL - 2
